Citation Nr: 0007645	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes according to the provisions of 38 
C.F.R. § 3.353.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran had active military service from September 1971 
to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the VA 
Regional Office (RO) in St. Petersburg, Florida, which found 
that the veteran was mentally incompetent for VA purposes. 

The case was previously before the Board in October 1998, 
when it was remanded to afford the veteran a hearing before a 
Member of the Board.  In December 1999, a hearing was held 
before the undersigned Board Member making this decision who 
was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


REMAND

For VA purposes, a mentally incompetent person is one who 
because of injury or disease lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 U.S.C.A. § 3.353(a) (1999).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d) 
(1999); see also 38 C.F.R. § 3.102 (1999).  A medical opinion 
is required for the rating agency to make a determination of 
incompetency.  Unless the medical evidence is clear, 
convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not made a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c) (1999).  Determinations as to incompetency should be 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.  Id.

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  Potentially relevant medical records have not 
been obtained by the RO.  The veteran has reported receiving 
medical treatment at several VA Medical Centers (VAMCs), 
including in Bay Pines, Tampa, and Orlando, Florida, and in 
Detroit and/or Allen Park, Michigan.  It also appears that he 
receives Social Security Administration (SSA) benefits, and 
was hospitalized at a private medical facility, i.e., Charter 
Hospital, in Tampa, Florida.  Therefore, the RO should obtain 
these records on remand.  The duty to assist involves 
obtaining relevant medical reports where indicated by the 
facts and circumstances of the individual case.  See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered).  Such duty extends to obtaining 
records from other Government agencies such as the SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Further, in February 1997 a VA examiner stated that a field 
investigation was indicated before a determination could be 
made concerning the veteran's competency.  The recommended 
field examination should be accomplished on remand.  Hyder v. 
Derwinski, 1 Vet. App. 22 (1991).  

Finally, a medical opinion that the veteran is incompetent 
must be based upon "all evidence of record."  See 38 C.F.R. 
§ 3.353(c) (1999).  Under these circumstances, in order to 
obtain a more accurate picture of the veteran's competency 
status, he should be afforded an appropriate VA examination 
on remand which includes review of the claims file by the 
examiner prior to rendering his or her findings (including 
any additional records obtained from SSA and/or other 
sources).  The examiner is specifically requested to provide 
an opinion as to whether the veteran has the mental capacity 
to contract or to manage his affairs, including the 
disbursement of funds without limitation. 

Therefore, this case is REMANDED for the following:


1.  Request that the veteran provide a 
list of those (private and VA providers) 
who have treated him for his psychiatric 
disorder since 1997.  Make the necessary 
arrangements in order to obtain all 
records of any treatment reported by the 
veteran that are not 
already in the claims file.  The Board is 
particularly interested in obtaining the 
records of all the treatment provided to 
the veteran at the Bay Pines, Tampa, 
Orlando, and Detroit and/or Allen Park 
VAMCs, as well as at Charter Hospital, in 
Tampa, Florida.   

With respect to the VA medical facilities, 
all records maintained that pertain to the 
veteran are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any request for private treatment 
records is not successful, the RO should 
inform the veteran of the negative 
outcome, and afford him an opportunity to 
obtain and submit the records, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 C.F.R. 
§  3.159(c)(1999).

2.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Request from the SSA copies of 
all the documents or evidentiary material 
that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment and any records 
concerning his competency.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other pertinent 
records should be associated with the 
claims folder.

3.  Request a VA field examination to 
assess the veteran's ability to handle his 
own funds.

4.  After the above development has been 
accomplished, afford the veteran an 
appropriate VA medical examination to 
determine competency.  The claims folder 
and a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary 
by the examiner are to be performed. 

After examining the veteran, the examiner 
should render an opinion as to whether the 
veteran has the mental capacity to 
contract or to manage his affairs, 
including the disbursement of funds 
without limitation.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination report 


does not include adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action. 38 C.F.R. § 4.2 
(1999);  see also Stegall v. West, 11 
Vet. App. 268 (1998). 

6.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations (including 38 C.F.R. 
§ 3.353(a)-(e)) and consideration of any 
additional information obtained as a 
result of this remand, including the 
report of the VA examination.  

7.  If the decision with respect to the 
claim remains adverse to the veteran, he 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purposes of this REMAND are to obtain 
additional information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




